STRINGER, Judge.
Calvin B. Johnson challenges the trial court order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm, without comment, all but one of Johnson’s claims.
Johnson alleges that he was illegally sentenced as a habitual offender for six counts of attempted murder of a law enforcement officer, because that offense is a life felony and life felonies were not subject to enhanced punishment as a habitual offender under the statute in effect at the time of the offense. We agree. See Cole v. State, 716 So.2d 325 (Fla. 2d DCA 1998). This claim is cognizable in a 3.800(a) motion. See McMaster-Wade v. State, 830 So.2d 217 (Fla. 2d DCA 2002). We therefore remand to the trial court to strike Johnson’s habitual offender designation on counts one through six. It is not necessary for Johnson to be resentenced on those counts since the offense of attempted murder of a law enforcement officer is exempt from the sentencing guidelines. See Taylor v. State, 573 So.2d 173 (Fla. 5th DCA 1991).
Affirmed in part, reversed in part, and remanded.
NORTHCUTT and SALCINES, JJ„ Concur.